Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 December 2021 been considered by the examiner.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1-2, 5, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0137446 to Feghali et al. (“Feghali”) in view of US 5,202,403 to G. A. Doering (“Doering”) and US 2015/0210904 to Cothran et al. (“Cothran”).
	With regard to Claim 1, Feghali teaches a process of preparing aromatic compounds from lignin wherein lignin is degraded into cleavage products, and the products are fractionated (see Abstract; ¶¶ [0037]-[0054], [0069], [0211]-[0218]).  According to Feghali, the aromatic compounds which result may be employed in the manufacture of polymers and adhesives for use in construction materials, specifically as employed in phenol-formaldehyde resin compositions (see ¶ [0205]); however the reference does not expressly teach treating wood materials with such resin compositions.  Doering is similarly directed to phenol-formaldehyde resin compositions comprising lignin and products thereof, and teaches provision of such resins as treatments and adhesive compositions in the manufacture of construction materials such as laminated wood products, plywood, particle, and chip board (see Abstract; Col. 1, Lns. 7-22; Col. 3, Lns. 12-17; Col. 10, Lns. 16-18).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed phenol-aldehyde resin compositions comprising lignin cleavage products disclosed by Feghali in the treatment of wood in order to produce construction materials as taught by Doering with a reasonable expectation of success.
	Feghali and Doering do not expressly teach the claimed ratio of lignin and phenol-formaldehyde.  Cothran is similarly directed to lignin adhesives and discloses ratios of lignin to phenol-formaldehyde within the claimed range suitable for use as adhesives in wood composite materials (see Abstract; ¶¶ [0002], [0104]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed the claimed ratio of lignin and phenol-formaldehyde in the method of Feghali and Doering with a reasonable expectation of success.
	With regard to Claim 2, Feghali teaches treatment with sodium hydroxide during the degradation of lignin to lignin cleavage products (see ¶ [0165]).
	With regard to Claim 5, Feghali teaches using lignin obtained from the kraft process (see ¶ [0186]).
	With regard to Claim 7, Doering teaches pressing operations in the manufacture of construction materials made of wood treated with phenol-aldehyde resin, which would result in densification thereof (see Col. 1, Lns. 23-32; Col. 13, Lns. 33-55; Col. 15, Lns. 58-68).
	With regard to Claims 8-10, the process of Feghali in view of Doering would render the claimed types of wood products, suitable for manufacturing the claimed types of constructed objects.
2.	Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Feghali in view of Doering and Cothran as applied to Claim 1, and further in view of Goncalves et al.; Hydroxymethylation and Oxidation of Organosolv Lignins and Utilization of the Products; Bioresource Technology; 79:103-111; 2001; (“Goncalves”).
	With regard to Claims 3 and 11, Feghali does not teach modification of cleavage products with via hydroxymethylation.  Goncalves is similarly directed to modification of phenol-aldehyde resins with lignin, and teaches hydroxymethylation of aromatic compounds such as lignin improves cross-linking in lignin-modified phenol aldehyde resins (see Abstract; Introduction; section 3.1).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have chemically modified the lignin cleavage products of Feghali via hydroxymethylation in order to improve cross-linking in resulting resins.
3.	Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Feghali in view of Doering and Cothran as applied to Claim 1, and further in view of US 2004/0115460 to Torgovnikov et al. (“Torgovnikov”).
 	With regard to Claims 4 and 6, Feghali does not expressly teach the claimed moisture content or thermal modification of wood prior treatment.  Torgovnikov is directed to modified wood products comprising treatment with phenol-formaldehyde resin, teaches microwave and/or convection thermal treatment of wood prior to treating with adhesive resin in order to increase permeability to the resin, and applying adhesive treatment to wood with moisture content of about 12% (see Abstract; [0008]-[0009]; [0028]-[0029]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed wood with a moisture content of about 12% and to have thermally modified said wood prior to treatment in the method of Feghali, as taught by Torgovnikov, in order to improve resin penetration.
Response to Arguments
	Applicant’s arguments filed 04 April 2022 have been fully considered in view of the claims as amended but are moot in view of the new grounds of rejection presented herein further in view of Cothran.  The rejection previously set forth under 35 U.S.C. § 102 is withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736.  The examiner can normally be reached on 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715